Citation Nr: 1104975	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a disability manifested 
by memory loss, to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  

3.  Entitlement to service connection for insomnia (originally 
claimed as a sleep disorder), to include as due to undiagnosed 
illness or other qualifying chronic disability pursuant to 38 
U.S.C.A. § 1117.  

4.  Entitlement to service connection for a disability manifested 
by degenerative joint disease of the ankles, feet and knees, to 
include as due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117. 




REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active service from December 1985 to December 
1992, to include service in the Southwest Asia Theater of 
Operations (SWA) during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the RO.  

In March 2007, the Board remanded the case to the RO for 
additional development of the record.  This having been 
accomplished, the case is returned to the Board for the purpose 
of appellate review. 

The Board is cognizant of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of chronic PTSD and depression).  

In light of Clemons, and based on the medical evidence of record, 
the Board has recharacterized the Veteran's claim as one of 
service connection for an acquired psychiatric disorder, to 
include PTSD.



FINDINGS OF FACT

1.  The Veteran is shown to have performed active service in the 
Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The current diagnosis of PTSD is shown to be causally linked 
to an identified stressor of being fearful of hostile fire that 
as likely as not happened during his duty a combat engineer 
assigned to the 5th Engineer Battalion in SWA.  

3.  The current manifestations of memory loss and insomnia 
(originally claimed as a sleep disorder) are shown to be 
manifestations of the diagnosed acquired psychiatric condition. 

4.  The currently demonstrated probable degenerative joint 
disease manifested by joint pain of the ankles, feet and knees is 
not shown to be due to an undiagnosed illness or another event or 
incident of the Veteran's active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2010).  

2.  The Veteran does not have a separate disability manifested by 
a memory loss (other than an acquired psychiatric disorder) that 
is due to an undiagnosed illness or other disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303,  3.317 (2010).

3.  The Veteran does not have a separate disability manifested 
insomnia (other than an acquired psychiatric disorder) that is 
due to an undiagnosed illness or other disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303,  3.317 (2010).

4.  The Veteran's disability manifested by probable degenerative 
joint disease of the ankles, knees and feet is not due to 
undiagnosed illness or other disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  Id.  

VCAA is not applicable, however, where further assistance would 
not aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

In a July 2003 pre-adjudication letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate these claims.  

The RO also specified what information and evidence must be 
submitted by him, what information and evidence will be obtained 
by VA, and the need for him to advise VA of or submit any further 
evidence that pertains to the claims.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO&IC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA, however, may proceed with adjudication of a claim if errors 
in the timing or content of the VCAA notice are not prejudicial 
to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 
18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that further discussion of the 
requirements of VCAA is not required.  

Here, concerning the other service connection claims on appeal, 
via the above-cited July 2003 letter, notice was provided prior 
to the appealed September 2003 rating action.  Id.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (those five elements include: Veteran 
status, existence of a disability, connection between the 
Veteran's service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, via 
a January 2009 letter, VA informed the Veteran of the Dingess 
elements with respect to the claims on appeal.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the claims.  The 
record includes service treatment and personnel records (STRs), 
VA outpatient treatment records and private medical records.  

The Veteran was afforded VA psychiatric and general medical 
examinations in November 2003.  See 38 U.S.C.A. § 5103A(d).  As 
will be discussed, those examinations were not sufficient to 
demonstrate that the Veteran had diagnosed disability or 
manifestations of an undiagnosed illness or qualifying disability 
that began during active service or within an applicable 
presumptive period, or were otherwise related to any incident of 
service.  

Pursuant to the March 2007 directives, the Veteran was afforded 
the opportunity to attend further VA examinations in March, 
April, May and June 2010.  However, he did not appear for these 
examinations, despite the RO's exhaustive efforts to locate him 
at a current address.  (See AMC's memorandum to the file, dated 
July 15, 2010).  

Thus, further development that may have resulted in the receipt 
of competent medical evidence to support the claims was 
precluded.

The duty to assist in the development and the adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The fact that the Veteran did not report for the above-cited 
scheduled VA examinations that may have resulted in the receipt 
of competent medical evidence in support of his claims 
constituted a lack of adequate cooperation in the development and 
adjudication of his claims, and is a factor in the disallowance 
of his claims without efforts toward further development.  A July 
2010 Supplemental Statement of the Case informed the Veteran of 
this fact.

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide his claims that the Board has a 
reasonable possibility of obtaining without a greater degree of 
cooperation from the Veteran than has been demonstrated in recent 
years.  

As such, the Board has no practical alternative other than 
proceeding to an equitable disposition of the Veteran's appeal 
based on the evidence currently of record.


II. Merits Analysis

The Veteran contends that he has an acquired psychiatric 
disorder, such as PTSD, that is the result of stressful 
experiences that he had during active service in SWA during the 
Persian Gulf War.  

He also asserts that he has a memory loss and insomnia  as well 
as manifestation involving his ankles, knees and feet that are 
caused by an undiagnosed illness.  


Laws and Regulations

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

If there is no showing of a resulting chronic disability during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that a Veteran who has 90 days or more of 
service may be entitled to presumptive service connection of 
certain chronic diseases that becomes manifest to a degree of 10 
percent or more within one year from service. 38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. § 3.307.  Arthritis (i.e., 
degenerative joint disease) and psychosis are two of the chronic 
diseases for which such presumptive service connection may be 
granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f).

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying 
chronic disability" includes (a) undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, by 
regulation, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations to, 
in part, implement these statutory changes. See 38 C.F.R. § 
3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  

The Board notes that the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement to compensation to be established is December 31, 
2011. 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic 
disability must not be attributed to any known clinical disease 
by history, physical examination, or laboratory tests. 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the following: 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117(g).

No presumptions may be invoked on the basis of advancement of the 
disease when first definitely diagnosed for the purpose of 
showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but only 
that there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in the 
light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable presumptive 
period, but without evidence of manifestations within the period, 
should be developed to determine whether there was symptomatology 
which in retrospect may be identified and evaluated as 
manifestation of the chronic disease to the required 10-percent 
degree. See 38 C.F.R. § 3.307(c).

Inasmuch as the Veteran's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he was awarded 
the Kuwait Liberation and Southwest Asia Service Medals, and a 
April 2010 Defense Personnel Records Information Systems (DPRIS) 
internet report confirms that the Veteran's unit, Company A, 5th 
Engineer Battalion was stationed in Saudi Arabia from October 1, 
1990 to May 15, 1991, he is deemed to be a Persian Gulf War 
Veteran within the meaning of the applicable statute and 
regulation. 

The question remains, thus, as to whether the record presents a 
sound medical basis for concluding that his claimed 
manifestations are due to an undiagnosed illness or another event 
during his Persian Gulf War service. 


(i) PTSD

The Veteran maintains that he has PTSD that is the result of 
being fearful of hostile fire (e.g., being shelled on the front 
line, having to clear mines and witnessing an Iraqi child get his 
leg blown off) during active military service in SWA.  

He specifically asserts that, on or around February 15, 1991, he 
was traveling through a minefield with the 19th Delta Scouts 
outside Baghdad, Iraq when one of the tankers hit a mine and the 
driver of the vehicle's face (claimed by the Veteran to have been 
named "CH") was hit by shrapnel.

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, the Veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and those stressors must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

However, VA recently amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the in-service stressor required for PTSD 
claims.  

Service connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) evidence that the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted with by 
VA.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.  

The Veteran's DD Form 214 reflects that his military occupational 
specialty was a combat engineer.  He was assigned to Company A, 
5th Engineer Battalion.  He was awarded, in part, the Kuwait 
Liberation and Southwest Asia Service Medals.  

An April 2010 DPRIS internet report confirmed that the Veteran's 
unit, Company A, 5th Engineer Battalion was stationed in Saudi 
Arabia from October 1, 1990 to May 15, 1991.  

A second DPRIS request indicated that research conducted of the 
unit history, submitted by the 5th Engineer Battalion, showed 
that it was attached to the 4th Battalion, 64th Armor (Task Force 
4-64) during the ground phase of Operation Desert Storm.  

It was also reported that, on February 26, and February 27, 1991, 
Task Form 4-64 was engaged in combat against enemy troops with 
its mission to being to destroy enemy positions and equipment.  

While the casualty information did not document that a "CH" had 
been assigned to the 4th Battalion, 64th Armor and was a 
casualty, the casualty information documented that on February 
26, and February 27, 1991, 4th Battalion, 64th Armor sustained 
two United States wounded in action due to enemy engagements. 

When evaluated by VA in November 2003, the Veteran gave a history 
with respect to his military service in SWA that was consistent 
with that previously reported information.  

The Veteran reported, in part, having insomnia (sleeping only two 
to three hours a night) and poor concentration and memory.  

After a mental evaluation that included some cognitive impairment 
(e.g., made an error on serial 7s), the examiner diagnosed him 
with chronic PTSD, bipolar disorder, depression and alcohol 
dependence.  

The VA examiner stated that it appeared that the Veteran's 
symptoms (e.g., his insomnia and memory problems) stemmed from 
his military service as he did not have any of these problems 
prior to service entrance.  (See November 2003 PTSD examination 
report). 

The Board finds that the Veteran's assertions about the claimed 
stressor of being fearful of hostile fire as a combat engineer 
assigned to the 5th Engineer Battalion in SWA are credible, given 
the recent change in the law.  

Additionally, the VA examiner specifically stated that the 
Veteran's psychiatric symptoms, such as his complaints of memory 
loss and insomnia, stemmed from his military service, were 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms were related to the claimed in-service stressful events.  

As such, on this record, the Board finds that the evidence is in 
relative equipoise in showing the currently diagnosed PTSD is due 
to at least one sufficient stressor event that as likely as not 
was incurred during the Veteran's period of service in the 
Persian Gulf area.   

In resolving all reasonable doubt in the Veteran's favor, service 
connection for PTSD is warranted.



(ii) Memory Loss and Insomnia (originally claimed as sleep 
disturbance) 

The November 2003 VA examiner concluded that the Veteran had 
psychiatric impairment, which included his symptoms of memory 
loss and insomnia that stemmed from his period of active service.  

Thus, as the claimed memory loss and insomnia are found to be 
manifestations of the currently diagnosed PTSD, bipolar disorder 
and depression, the claim of service connection for a separate 
disability manifested by memory loss or insomnia must be denied.  
See 38 C.F.R. § 3.317.


(iii) Probable Degenerative Joint Disease of the ankles, knees 
and feet

The Veteran's STRs, a Report of Medical History and Southwest 
Asia Demobilization/Redeployment Medical Evaluation, each dated 
in April 1991, reflect that the Veteran denied having had any 
bone, joint, or other deformity, arthritis, rheumatism, or 
bursitis and swelling of body parts (Southwest Asia Medical 
Evaluation).  In December 1992, the Veteran requested to forgo a 
separation examination.  

The post-service VA treatment records, dated from January 2001 to 
June 2003, show that the Veteran reported having intermittent 
joint pain.  

In January 2001, the examining clinician entered an assessment of 
chronic pain of the knees and feet, with probable degenerative 
joint disease.  The radiographic interpretations of the knees and 
feet were normal.  

In February 2001, the Veteran reported having multiple joint 
pain.  In August 2001, he related that he had chronic pain in his 
feet and knees, along with neck discomfort.  

A November 2003 VA examination report reflects that the Veteran 
reported having had joint pain.  However, the examiner noted that 
physical evaluations of the Veteran's feet and ankles were 
unremarkable.  

Because the examiner did not perform diagnostic or clinical 
studies of the lower extremities to confirm the presence of 
degenerative joint disease and/or arthritis, the Veteran was 
scheduled for another VA examination pursuant to the Board's 
March 2007 remand directives. 

However, the Veteran did not appear for the scheduled March, 
April, May and June 2010 VA examinations.  As discussed, the 
Veteran's lack of cooperation in the development of his claims 
has resulted in a lack of adequate medical evidence upon which to 
adjudicate these claims.  

There are of record diagnoses of probable degenerative joint 
disease, and there is a November 2003 VA examination report that 
reflects no signs or symptoms other than the Veteran's complaints 
of joint pain with no pathology found or diagnosis provided.

The records showing probable degenerative joint disease cannot 
serve as a basis for service connection under undiagnosed illness 
presumptions because the Veteran's complaints are attributed to a 
known diagnosis.  

Moreover, there is no competent evidence relating that identified 
diagnosis to any event or incident of the Veteran's period of 
active service.  

Further, as there is no competent medical evidence of arthritis 
disabling to a degree of 10 percent or more within one year of 
discharge from active service, a presumption of service 
connection for degenerative joint disease pursuant to 38 C.F.R. 
§§ 3.307 and 3.309(a) is not warranted.

In light of the above considerations, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for probable degenerative joint disease manifested by  
pain of the ankles, knees and feet, to include as due to 
undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C.A. § 1117.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not for application.



ORDER

Service connection for PTSD is granted.

Service connection for a separate disability manifested by memory 
loss and insomnia (other than due to acquired psychiatric 
disorder), to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is 
denied.

Service connection for a separate disability manifested by 
insomnia (other than due to an acquired psychiatric disorder), to 
include as due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for probable degenerative joint disease of the 
knees, ankles and feet, to include as due to undiagnosed illness 
or other qualifying chronic disability pursuant to 38 U.S.C.A. § 
1117, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


